Citation Nr: 0607754	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected residuals of a fracture of the metacarpal left ring 
finger.  

2.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for sinusitis.  

3.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for tuberculosis.  

4.  Entitlement to service connection for claimed obstructive 
sleep apnea.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2005.  

The issues of evaluation for the service-connected residuals 
of a fracture of the metacarpal left ring finger, service 
connection for obstructive sleep apnea and service connection 
for sinusitis are addressed in the REMAND portion of this 
document and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In an October 1982 decision, the Board denied the 
veteran's claim of service connection for sinusitis.  

2.  The evidence received since the unappealed October 1982 
decision relates to an unestablished fact necessary to 
substantiate the claim.  

3.  In a September 1992 decision, the RO denied the veteran's 
claim for service connection for tuberculosis; although the 
RO notified him of the denial later in September 1992, the 
veteran did not initiate an appeal.  

4.  The evidence received since the September 1992 decision 
is not so significant that it must be considered in order to 
decide the merits of the claim seeking service connection for 
tuberculosis.  



CONCLUSIONS OF LAW

1.  The evidence received since the October 1982 Board 
decision which denied service connection for sinusitis is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).  

2.  The September 1992 RO decision, which denied the 
application of service connection for tuberculosis, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2005).  

3.  The additional evidence received since the September 1992 
RO decision is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in October 2001, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the November 2002 statement of the case, the RO provided 
the regulations for service connection, a compensable rating 
for the service-connected residuals of a fractured left 
finger, and new and material evidence, and thereby informed 
the veteran of the evidence needed to substantiate his 
claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  

This change in the law is not applicable in this case because 
the veteran's claim was filed before August 29, 2001, the 
effective date of the amendment; specifically, his petition 
to reopen claims of service connection for tuberculosis and 
sinusitis, was received at the RO in June 2001.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

All identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


II.  New and Material Evidence

In an October 1982 decision, the Board found that service 
connection for sinusitis was not warranted, based on the fact 
that chronic sinusitis was not shown by physical or X-ray 
study.  The veteran did not appeal this decision; therefore 
the Board's denial of the claim became final.  38 U.S.C. § 
7104 (West 2002); 38 C.F.R. § 20.1100.

In a September 1992 decision, the RO found that service 
connection for tuberculosis was not warranted, based on the 
fact that tuberculosis was not found in service or in the 
three year period following discharge from service.  The 
veteran did not appeal this decision; therefore the RO's 
denial of the claim became final.  38 U.S.C. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  


A. Application to reopen the claim of service connection for 
sinusitis.

The evidence associated with the claims file since the Board 
issued its last final decision in October 1982 with regard to 
service connection for sinusitis includes statements from the 
veteran, VA examination reports from 2001, a private medical 
consultation dated in November 2001, and the veteran's 
testimony at the November 2005 hearing.  

As noted previously, in October 1982 the Board denied the 
claim for service connection for sinusitis because there was 
no medical evidence that the veteran had a sinusitis 
disability.  In fact, the July 1981 VA examination report 
indicates that X-ray study showed no abnormalities of the 
paranasal sinuses.  

However, of particular significance is the October 2001 VA 
examination report for respiratory disorders that indicated 
the veteran currently has a diagnosis of chronic sinusitis.  
The Board finds that the October 2001 VA examination report 
constitutes new and material evidence.  This evidence bears 
directly on the issue of whether the veteran has sinusitis 
that is related to service.  Accordingly, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).  


B.  Application to reopen the claim of service connection for 
tuberculosis.

The evidence associated with the claims file since the RO 
issued its last final decision in September 1992 with regard 
to service connection for tuberculosis includes statements 
from the veteran, VA examination reports from 2001, and the 
veteran's testimony at the November 2005 hearing.  

As noted previously, in September 1992 the RO denied the 
claim of service connection for tuberculosis based on the 
fact that tuberculosis was not found in service or in the 
three year period following discharge from service.

With regard to the evidence submitted since the September 
1992 decision, the Board notes that the October 2001 VA X-ray 
study of the chest showed a normal chest, with no masses or 
effusion, normal pulmonary vasculature, and no destructive 
changes.  

The October 2001 VA examination report for respiratory 
disorders indicates that the veteran's lungs were "very 
clear," and spirometry, lung volumes, and diffusion capacity 
were all within normal limits.  

This VA examination report does not reflect a current 
diagnosis of tuberculosis, or a diagnosis of tuberculosis 
that is etiologically related to service, as contended by the 
veteran.  

Service connection cannot be granted for a disability that is 
not currently manifested; see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The Board finds that this examination 
report is not material because it does not show that the 
veteran has a current diagnosis of tuberculosis.  

In a January 2003 statement and at the November 2005 hearing, 
the veteran made note of his military health record and post-
service records that showed positive test results for 
tuberculosis.  

The Board notes that the veteran is referring to evidence 
already considered by the RO, therefore it cannot be 
considered new evidence.  Furthermore, as a layperson without 
medical training, the veteran is not competent to offer an 
opinion concerning his proper diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As such, the veteran has not demonstrated that he currently 
has tuberculosis, therefore, this evidence cannot be 
considered material evidence.   Accordingly, the Board 
concludes that the veteran has not submitted evidence that is 
new and material, the appeal is denied.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for sinusitis, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
tuberculosis is denied.  



REMAND

Having reopened the veteran's claim for service connection 
for sinusitis, the case must now be considered based on a de 
novo review of the record.  

Service medical records show that the veteran was treated for 
sinusitis throughout his period of service.  

The Board notes that the October 2001 VA examination report 
for respiratory disorders indicated a diagnosis of chronic 
sinusitis.  

However, an October 2001 VA X-ray report of the sinuses shows 
normal paranasal sinuses.  It was noted that three views of 
the paranasal sinuses demonstrated no evidence of active or 
chronic inflammatory process.  

Additionally, a second October 2001 VA examination report for 
nose and sinus disorders indicated that there was no clinical 
evidence of acute purulent sinusitis on examination.  A 
diagnosis of sinusitis was not given.  

The Board is of the opinion that further development is 
warranted in order to provide the veteran with a VA 
examination in order to clarify whether the veteran has a 
current diagnosis of sinusitis.  

With regard to the veteran's service-connected left ring 
finger disability, the most recent VA examination of the 
veteran's service-connected residuals of a fracture of the 
fourth metacarpal of the left ring finger disability was in 
October 2001.  

At the November 2005 hearing, the veteran stated that, in his 
opinion, the condition of his service-connected left ring 
finger disability had worsened since his last examination. 

In light of the veteran's testimony, the Board is of the 
opinion that a contemporaneous VA examination is warranted.  

With regard to the veteran's claim of service connection for 
sleep apnea, the veteran's service medical records do not 
show any treatment or diagnosis of sleep apnea.  

On one undated Report of Medical History, the veteran 
indicated that he had frequent trouble sleeping.  However, no 
objective findings were noted with regard to any condition 
such as sleep apnea.  

The first post-service evidence of sleep apnea is in 1991.  
VA records show that, at that time, the veteran was examined 
for a sleep disorder.  

At the October 2001 VA examination for respiratory disorders, 
the examiner stated that there was no causative relationship 
between obstructive sleep apnea and allergic rhinitis.  

At the October 2001 VA examination for nose and throat 
disorders, the examiner stated that allergic rhinitis could 
adversely affect sleep apnea syndrome, but allergic rhinitis 
was not the cause of the sleep apnea syndrome.  The Board 
notes in this regard that the veteran is service connected 
for allergic rhinitis.  

Further development is warranted in order to provide the 
veteran with a VA examination in order to clarify whether 
sleep apnea was incurred in service, and whether the 
veteran's service-connected allergic rhinitis has aggravated 
his nonservice-connected obstructive sleep apnea.  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO is to request the VA medical 
facility in Wilkes-Barre, Pennsylvania, 
and any other VA medical facilities that 
provide the veteran with treatment, to 
furnish copies of any additional medical 
records pertaining to treatment for his 
left ring finger disability covering the 
period from April 2005 to the present.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by the 
appropriate specialist to evaluate the 
severity of the veteran's service-
connected residuals of a fracture of the 
fourth metacarpal of the left ring 
finger.  The claims folder and this 
REMAND should be made available to the 
examiner for review in conjunction with 
the examination.  
In addition to x-ray studies, any other 
specialized tests deemed necessary should 
be performed.  

The examiner should state whether there 
is favorable or unfavorable ankylosis of 
the finger.  The examiner should note if 
the left hand is the veteran's major or 
minor hand.  

The examiner should state whether the 
veteran's service-connected left ring 
finger disability is similar, in degree 
of severity, to an amputation of the left 
ring finger.  If so, the examiner should 
state whether the condition of the 
veteran's left ring finger is similar to 
amputation of the ring finger without 
metacarpal resection, at the proximal 
interphalangeal joint or proximal 
thereto; or more similar to amputation of 
the left ring finger with metacarpal 
resection (more than one-half the bone 
lost).  If the severity of the veteran's 
ring finger condition does not rise to 
the level of an amputated left ring 
finger, the examiner should so state.  

The examiner should also state whether 
the veteran's left ring finger disability 
has resulted in the limitation of motion 
of other digits of the left hand, or 
whether the left ring finger disability 
has resulted in interference with the 
overall function of the hand.  

The examiner should be aware that the 
veteran is currently being treated for 
bilateral carpal tunnel syndrome, and 
that this condition is not service-
connected.  In his/her evaluation, the 
examiner should consider only the 
symptoms that are related to, and/or 
caused by, the veteran's service-
connected left ring finger disability.  

The examiner should also express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  DeLuca v. Brown, 
8 Vet. App. 202, 205 (1995).  The 
examination should include a complete 
rationale for the opinions expressed.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by the 
appropriate specialist to evaluate the 
severity and etiology of the veteran's 
claimed sinusitis.  The claims folder and 
this REMAND should be made available to 
the examiner for review in conjunction 
with the examination.  Any specialized 
tests deemed necessary should be 
performed.  Based upon a review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has a sinusitis disability that is due to 
disease or injury that was incurred in 
service.  If the veteran does not suffer 
from sinusitis, that fact should be 
specifically indicated in the examination 
report.  The complete rationale for all 
opinions expressed should also be 
provided.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by the 
appropriate specialist to evaluate the 
severity and etiology of the veteran's 
claimed sleep apnea.  The claims folder 
and this REMAND should be made available 
to the examiner for review in conjunction 
with the examination.  Any specialized 
tests deemed necessary should be 
performed.  

Based upon a review of the claims folder 
and the examination results, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran currently has a sleep apnea 
disability that was incurred in service.  

The examiner should also state whether it 
is at least as likely as not that the 
veteran's service-connected allergic 
rhinitis has aggravated any diagnosed 
sleep apnea to cause any additional 
disability.  If the veteran does not 
suffer from sleep apnea, that fact should 
be specifically indicated in the 
examination report.  The complete 
rationale for all opinions expressed 
should also be provided.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


